TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00327-CV


American Premier Homes, LLC, Appellant

v.

Silvia Ciuffetelli, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 11-1027-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R AN D U M   O P I N I O N

		Appellant American Premier Homes, LLC has filed an agreed motion to dismiss this
appeal on the ground that the trial court granted its motion for new trial.  See Tex. R. Civ. P. 329b(e)
(if motion for new trial timely filed, trial court has plenary power to grant new trial until thirty days
after all such timely filed motions are overruled, either by written and signed order or by operation
of law).  We dismiss the appeal for lack of jurisdiction.  See Tex. R. App. P. 42.3(a).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   September 28, 2012